Name: Council Directive 85/610/EEC of 20 December 1985 amending for the seventh time (asbestos) Directive 76/769/EEC on the approximation of the laws, regulations and administrative provisions of the Member States relating to restrictions on the marketing and use of certain dangerous substances and preparations
 Type: Directive
 Subject Matter: documentation;  deterioration of the environment
 Date Published: 1985-12-31

 Avis juridique important|31985L0610Council Directive 85/610/EEC of 20 December 1985 amending for the seventh time (asbestos) Directive 76/769/EEC on the approximation of the laws, regulations and administrative provisions of the Member States relating to restrictions on the marketing and use of certain dangerous substances and preparations Official Journal L 375 , 31/12/1985 P. 0001 - 0002 Spanish special edition: Chapter 13 Volume 19 P. 0057 Portuguese special edition Chapter 13 Volume 19 P. 0057 Finnish special edition: Chapter 13 Volume 15 P. 0018 Swedish special edition: Chapter 13 Volume 15 P. 0018 COUNCIL DIRECTIVE of 20 December 1985 amending for the seventh time (asbestos) Directive 76/769/EEC o the approximation of the laws, regulations and administrative provisions of the Member States relating to restrictions on the marketing and use of certain dangerous substances and preparations (85/610/EEC)THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 100 thereof, Having regard to the proposal from the Commission(1), Having regard to the opinion of the European Parliament(2), Having regard to the opinion of the Economic and Social Committee(3), Whereas asbestos is recognized to be a health hazard; Whereas the use of asbestos and even products containing it can, by releasing fibres, cause asbestosis and cancer ; whereas placing on the market and use should therefore be subject to the severest possible restrictions; Whereas Directive 76/769/EEC(4) as amended by Directive 83/478/EEC(5) already lays down initial measures of that kind by prohibiting, with a few exceptions, the placing on the market and use of crocidolite and by requiring specific labelling to draw attention to the hazards inherent in the use of products containing asbestos fibres; Whereas improved monitoring of the marketing and use of dangerous asbestos fibres is necessary to protect human health, especially as there are for certain uses substitution products regarded as less dangerous; Whereas it is necessary to deal with the marketing and the use of other products containing asbestos, and whereas in this context, the Council requests the Commission to undertake and in particular to continue with its work on the development of test methods for asbestos products as rapidly as possible ; Whereas some Member States have regulations on asbestos; whereas these differ in respect of the conditions for placing on the market and use; whereas these differences form a barrier to trade and have a direct impact on the establishment and operation of the common market; Whereas to eliminate certain of these differences it is therefore necessary to supplement the Annex to Directive 76/769/EEC, as last amended by Directive 85/467/EEC(6), HAS ADOPTED THIS DIRECTIVE : Article 1 In Annex I to Directive 76/769/EEC, point 5 shall become point 6, and the following point shall be added: '6.3.Asbestos fibres Chrysotile, CAS N ° 12001-29-5 Amosite, CAS N ° 12172-73-5 Anthophyllite, CAS N ° 77536-67-5 Actinolite, CAS N ° 77536-66-4 Tremolite, CAS N ° 77536-68-6 6.3.1.The placing on the market and the use of products containing these fibres shall be prohibited for: (a)toys; (b)materials or preparations intended to be applied by spraying; Member States may, however, allow on their territories butiminous compounds containing asbestos intended to be applied by spraying as vehicle undersealing for anti-corrosion protection; (c)finished products which are retailed to the public in powder form; (d)items for smoking such as tobacco pipes and cigarette and cigar holders; (e)catalytic filters and insulation devices for incorporation in catalytic heaters using liquefied gas; (f)paints and varnishes.' Article 2 1. Member States shall take the measures necessary to comply with this Directive not later than 31 December 1987. They shall forthwith inform the Commission thereof. 2. Member States shall communiciate to the Commission the text of the provisions of national law which they adopt in the field governed by this Directive. Article 3 This Directive is addressed to the Member States. Done at Brussels, 20 December 1985. For the CouncilThe PresidentR. KRIEPS (1)OJ N ° C 78, 28. 3. 1980, p. 10. (2)OJ N ° C 125, 17. 5. 1982, p. 159. (3)OJ N ° C 331, 17. 12. 1980, p. 5. (4)OJ N ° L 262, 27. 9. 1976, p. 201. (5)OJ N ° L 263, 24. 9. 1983, p. 33. (6)OJ N ° L 296, 11. 10. 1985, p. 56.